 



Exhibit 10.21
EXECUTIVE COMPENSATION – BASE SALARIES
Effective October 3, 2005, the Compensation Committee of Jack in the Box Inc.
approved new annual base salaries for Chairman and Chief Executive Officer Linda
A. Lang of $700,000, President and Chief Operating Officer Paul L. Schultz of
$485,000 and Executive Vice President Jerry P. Rebel of $365,000. Effective
November 14, 2005, the Compensation Committee approved new annual base salaries
for Executive Vice President Lawrence E. Schauf of $354,000, for Senior Vice
President David M. Theno of $332,000 and for Gary Beisler, the Chief Executive
Officer of the Company’s wholly owned subsidiary Qdoba Restaurant Corporation,
of $300,000.

